 



Exhibit 10.1
REGISTRATION RIGHTS AND EARNOUT STOCK AGREEMENT
     This REGISTRATION RIGHTS AND EARNOUT STOCK AGREEMENT (this “Agreement”) is
made on and as of January ___, 2008, by and among the individuals listed on
Exhibit A attached hereto (each, a “Recipient”), and Blackboard Inc., a Delaware
corporation (“Parent”).
RECITALS
     A. Parent and The NTI Group, Inc., a Delaware corporation (the “Company”),
are parties to that certain Agreement and Plan of Merger dated as of January 11,
2008 (the “Merger Agreement”), by and among Parent, the Company, a wholly-owned
subsidiary of Parent, and Pace Holdings, LLC, a Delaware limited liability
company. This Agreement is an inducement to Parent and the Company to enter into
the Merger Agreement, and it is a condition precedent to Parent’s and the
Company’s obligations to effect the Merger thereunder that this Agreement shall
have been entered into. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.
     B. Pursuant to Section 2.9 of the Merger Agreement, at the Effective Time
(as defined in the Merger Agreement), Parent is required to execute and deliver
this Agreement, pursuant to which Parent shall agree to issue to the Recipients
shares of Parent Common Stock (as defined in the Merger Agreement) (the “Earnout
Stock”), as more specifically set forth on Exhibit A attached hereto, at the
time and on the terms and conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Earnout Stock.
          (a) On each of February 15, 2009 and February 15, 2010 (each, a
“Payment Date”), Parent shall issue, or shall cause to be issued, to each
Recipient the number of shares of Earnout Stock set forth opposite such
Recipient’s name on Exhibit A attached hereto with respect to the preceding
fiscal year, such number of shares to be adjusted as provided on Exhibit A. A
Recipient need not be employed by or providing services to Parent or the Company
or any of their subsidiaries on the Payment Date in order to receive such
shares. In the event that the attainment of the Earnout Stock for a given fiscal
year has not been finally agreed upon by February 1 of the following year, then
(i) any undisputed amounts shall be issued in accordance with the first sentence
of this section and (ii) any amount of the disputed portion subsequently
determined to be payable shall be issuable within 10 days of such determination,
not to be later than April 30 of such following year.
          (b) The shares of Earnout Stock issued to the Recipients pursuant to
Section 1(a) above shall be fully vested and shall not be subject to any
restrictions on transferability as of the date of issuance.
          (c) In the event that, on a Payment Date, the issuance of all or any
portion of the Earnout Stock to be issued to a Recipient on such Payment Date is
prohibited for any reason,

 



--------------------------------------------------------------------------------



 



Parent shall, in lieu of issuing such Earnout Stock, pay to such Recipient to
whom such shares are to be issued pursuant to Section 1(a) above an amount in
cash equal to the Fair Market Value (as defined below) of such Earnout Stock on
the Payment Date. In the event that, on a Payment Date, a Recipient is an
Unaccredited Stockholder, Parent may, in its sole discretion and in lieu of
issuing such Earnout Stock, pay to such Recipient to whom such shares are to be
issued pursuant to Section 1(a) above an amount in cash equal to the Fair Market
Value of such Earnout Stock on the Payment Date. The aforementioned payments
shall be made within ten (10) days following the Payment Date. The Fair Market
Value per share of Earnout Stock shall be an amount (adjusted to the nearest
whole cent) equal to the average closing price of the Parent Common Stock as
publicly reported by the Nasdaq Global Market over the twenty (20) Trading Days
ending three (3) Trading Days prior to the Payment Date (adjusted, as
appropriate, for any stock split, stock dividend, reclassification,
recapitalization or similar event).
          (d) [Reserved.]
          (e) In the event of any (i) stock split, (ii) reverse stock split,
(iii) stock dividend, (iv) recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, (v) any distribution to holders of Common Stock, (vi) merger or
consolidation, (viii) liquidation or dissolution, (ix) sale, transfer, exchange
or other disposition of all or substantially all of the assets of Parent, or
(x) exchange of Parent Common Stock or other securities of Parent, in each case
that affects the Parent Common Stock payable hereunder such that an adjustment
is necessary or appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, then the Board shall equitably adjust the number of shares of Parent
Common Stock to be issued to the Recipients hereunder and any such adjustment
shall be reflected on Exhibit A attached hereto, although the failure to so
amend Exhibit A shall not affect the validity of any such changes approved by
the Board.
     2. Registration Rights.
          (a) Prior to each Payment Date, Parent shall have filed or caused to
be filed with the Securities and Exchange Commission (the “SEC”) a registration
statement (a “Registration Statement”) on any appropriate form under the
Securities Act of 1933, as amended (the “Securities Act”), with respect to the
offering and sale or other disposition by the Recipients of no less than one
hundred percent (100%) of the Earnout Stock to be issued to the Recipients (the
“Registrable Securities”) on such Payment Date and such Registration Statement
shall have been declared effective under the Securities Act. Each Recipient
agrees to cooperate with and provide assistance to Parent, as Parent may
reasonably request, in connection with any registration and sale of the
Registrable Securities.
          (b) Parent agrees that it will (i) keep each Registration Statement
continuously effective until the earlier of (A) two years from the relevant
Payment Date, (B) the date on which all of the Registrable Securities have been
sold or (C) the date on which all such shares may be continuously sold by each
Recipient named therein without any volume limitations in reliance on Rule 144
of the Securities Act or any rule of similar effect and prepare and file with
the SEC any amendments or supplements to the Registration Statement or
prospectus which may be necessary to comply with the provisions of the
Securities Act with respect to the offer of the Registrable Securities covered
by such Registration Statement; (ii) prepare and promptly file with the SEC and
promptly notify the Recipients of the filing of such amendment or supplement to
such Registration Statement or prospectus as may be necessary to correct any
statement therein or

 



--------------------------------------------------------------------------------



 



omission therefrom if, at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, any event with
respect to Parent shall have occurred as a result of which any prospectus would
include an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein not misleading; (iii) in case the
Recipients are required to deliver a prospectus, prepare promptly such amendment
or amendments to such Registration Statement and such prospectus or prospectuses
as may be necessary to permit compliance with the requirements of
Section 10(a)(3) of the Securities Act; (iv) advise the Recipients promptly
after Parent shall receive notice or obtain knowledge of the issuance of any
stop order by the SEC suspending the effectiveness of the Registration Statement
or amendment thereto or of the initiation or threatening of any proceedings for
that purpose, and promptly use commercially reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued; (v) use commercially reasonable efforts to qualify such Registrable
Securities for sale under the securities or “blue sky” laws of such states
within the United States as the Recipients may reasonably designate, except that
Parent shall not be required in connection therewith or as a condition thereto
to qualify to do business in any such state or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject; and (vi) furnish to the Recipients, as soon as available,
copies of any such Registration Statement and each preliminary and final
prospectus, or supplement or amendment required to be prepared with respect
thereto, all in such quantities as they may from time to time reasonably
request.
          (c) Parent shall pay all expenses incident to the performance of or
compliance with this Section 2, including, without limitation, all registration,
filing and Financial Industry Regulatory Authority (formerly the “NASD”) fees,
all fees and expenses of complying with securities or blue sky laws of any
jurisdiction pursuant to clause 2(b)(v), all word processing, duplicating and
printing expenses, messenger and delivery expenses, the fees and disbursements
of counsel for Parent and one counsel for the Recipients as a group (as selected
by a majority in interest of the Recipients who participate in the
registration), and expenses for any audits incident to or required by any such
registration. Each Recipient shall pay the underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of such Recipient’s
Registrable Securities.
          (d) Each Recipient included in any Registration Statement will furnish
to Parent such information regarding such Recipient and the distribution
proposed by such Recipient as Parent may reasonably request.
          (e) Parent shall use commercially reasonable efforts to cause the
shares of Earnout Stock issued pursuant to this Agreement to be listed for
trading on any securities exchange on which Parent Common Stock is at the time
listed for trading.
          (f) Indemnification.
               (i) Parent’s Indemnification of Recipients. To the extent
permitted by law, the Parent will indemnify each Recipient with respect to which
registration, qualification or compliance of Registrable Securities has been
effected pursuant to this Section 2, and each underwriter, if any, and each
person who controls any underwriter, against all claims, losses, damages or
liabilities (or actions in respect thereof) arising out of or based upon any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement, prospectus, offering circular, or other document
incident to any such registration, qualification or compliance, or any omission
(or alleged omission) to state therein a material fact

 



--------------------------------------------------------------------------------



 



required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Parent of any rule or regulation promulgated
under the Securities Act or Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or state or federal law applicable to the Parent and relating
to action or inaction required of the Parent in connection with any such
registration, qualification or compliance; and the Parent will reimburse each
such person for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action; provided, however, that the indemnity contained in this
Section 2(f)(i) shall not apply to amounts paid in settlement of any such claim,
loss, damage, liability or action if settlement is effected without the consent
of the Parent (which consent shall not unreasonably be withheld); and provided,
further, that the Parent will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based
upon (A) any untrue statement or omission based upon written information
furnished to the Parent by such Recipient, underwriter, or controlling person
and stated to be for use in connection with the offering of securities of the
Parent, (B) any violation by such Recipient of any rule or regulation
promulgated under the Securities Act or Exchange Act or state or federal law
applicable to such Recipient or (C) such Recipient’s willful misconduct or
fraud.
               (ii) Recipient’s Indemnification of Parent. To the extent
permitted by law, each Recipient will, if Registrable Securities held by such
Recipient are included in the securities as to which such registration,
qualification or compliance is being effected pursuant to this Section 2,
indemnify the Parent, each of its directors and officers, each underwriter, if
any, of the Parent’s securities covered by such a Registration Statement, each
person who controls the Parent or such underwriter within the meaning of the
Securities Act, and each other such Recipient, against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
upon any untrue statement (or alleged untrue statement) of a material fact about
such Recipient or about the sale by such Recipient of such Recipient’s
Registrable Securities that may be contained in any such Registration Statement,
prospectus, offering circular or other document incident to such registration,
qualification or compliance, or any omission (or alleged omission) to state
therein a material fact about such Recipient or about the sale by such Recipient
of such Recipient’s Registrable Securities that may be required to be stated
therein or necessary to make the statements therein not misleading but only, in
the case of statements, to the extent that such untrue statement is contained in
any information or affidavit furnished in writing by such Recipient to the
Parent with authorization by such Recipient to use such information or affidavit
in connection with such Registration Statement, prospectus, offering circular or
other document, as the case may be, any violation by such Recipient of any rule
or regulation promulgated under the Securities Act or Exchange Act or state or
federal law applicable to such Recipient and relating to action or inaction
required of such Recipient in connection with any such registration,
qualification or compliance or such Recipient’s willful misconduct or fraud; and
will reimburse each such person for any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, however, that the indemnity contained in
this Section 2(f)(ii) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability or action if settlement is effected without the
consent of such Recipient (which consent shall not unreasonably be withheld);
and provided, further, that each Recipient’s liability under this
Section 2(f)(ii) shall be several, and not joint with other Recipients or
holders, and shall not exceed such Recipient’s net proceeds from the offering of
securities made in connection with such registration.

 



--------------------------------------------------------------------------------



 



               (iii) Indemnification Procedure. Promptly after receipt by an
indemnified party of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 2(f), notify the indemnifying party in writing of the
commencement thereof and generally summarize such action. The indemnifying party
shall have the right to participate in and to assume the defense of such action
and to select counsel for the defense of such action with the approval of any
parties entitled to indemnification, which approval shall not be unreasonably
withheld; provided, however, that if either party reasonably determines that
there may be a conflict between the position of the indemnifying party and the
indemnified party in conducting the defense of such action by reason of
recognized claims for indemnity under this Section 2(f), then counsel for such
party shall be entitled to conduct the defense to the extent reasonably
determined by such counsel to be necessary to protect the interest of such
party. The failure to notify an indemnifying party promptly of the commencement
of any such action, if prejudicial to the ability of the indemnifying party to
defend such action, shall relieve such indemnifying party, to the extent so
prejudiced, of any liability to the indemnified party under this Section 2(f).
               (iv) Contribution. If the indemnification provided for in this
Section 2(f) is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, liability, claim, damage or
expense referred to herein, then the indemnifying party, in lieu of indemnifying
such indemnified party hereunder, shall contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements, actions or omissions that resulted in such
loss, liability, claim, damage or expense as well as any other relevant
equitable considerations; provided that, in no event shall any contribution by a
Recipient under this Section 2(f) exceed the net proceeds from the relevant
offering received by such Recipient. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     3. Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder shall be duly given only if made in writing and
personally delivered, mailed by first class, certified or registered mail,
postage prepaid, sent by a major national delivery service, or sent by
telecopier (if confirmation of successful transmission is obtained). Any such
communications shall be effective (i) upon receipt, if personally delivered,
(ii) on the fifth day following the date of mailing, postage prepaid, if mailed,
(iii) on the day of delivery if sent by major national delivery service, or
(iv) at the time transmission to the recipient’s telecopier is completed (as
shown by such confirmation of transmission), if sent by telecopier. Any such
communication shall be addressed to the parties at the following addresses (or
at such other address for a party as such party shall specify by like notice):
          (a) if to Parent:

 



--------------------------------------------------------------------------------



 



Blackboard Inc.
1899 L Street, NW
5th Floor
Washington, DC 20036
Attention: Matthew H. Small
          (b) if to a Recipient, as set forth on such Recipient’s signature page
hereto.
     4. Survival of Terms. This Agreement shall apply to and bind each Recipient
and Parent and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
     5. Tax Matters. Each Recipient represents that he or she has reviewed with
his or her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by the Merger Agreement and this
Agreement and any receipt of amounts hereunder and thereunder. Each Recipient is
relying solely on such advisors and not on any statements or representations of
Parent or any of its agents. Each Recipient understands that he or she (and not
Parent) shall be responsible for his or her own tax liability that may arise as
a result of the transactions contemplated by the Merger Agreement and this
Agreement and any receipt of funds hereunder and thereunder.
     6. Withholding. Notwithstanding anything to the contrary in this Agreement,
Parent shall be entitled to require (and may compel) payment to Parent or any of
its subsidiaries in cash, by deduction from other compensation payable to a
Recipient, or by reduction of reduction of Earnout Stock issuable to a Recipient
(valued at the Fair Market Value), of any sums required by federal, state or
local tax law to be withheld with respect to the execution of this Agreement or
the issuance of the Earnout Stock. Parent shall not be obligated to deliver any
certificate representing shares of Earnout Stock issuable to a Recipient unless
and until such Recipient shall have paid or otherwise satisfied in full the
amount of all federal, state and local taxes applicable to the taxable income of
the Recipient resulting from the issuance of the Earnout Stock.
     7. Amendments. Any term of this Agreement may be amended only with the
written consent of the Parent and Recipients holding ninety percent (90%) in
interest of Earnout Stock issuable hereunder. Any amendment or waiver effected
in accordance with this Section 7 shall be binding upon each Recipient and the
Company.
     8. [Reserved.]
     9. Severability. In the event that any one or more of the terms or
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
and the parties to this Agreement shall use their commercially reasonable
efforts to substitute one or more valid, legal and enforceable terms or
provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of this Agreement. Any term or provision of this Agreement
held invalid or unenforceable only in part, degree or within certain
jurisdictions shall remain in full force and effect to the extent not held
invalid or unenforceable to the extent consistent with the intent of the parties
as reflected by this Agreement.
     10. Entire Agreement. This Agreement and the Merger Agreement constitute
the

 



--------------------------------------------------------------------------------



 



entire agreement, and supersede all prior representations, warranties,
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, all of which constitute a single agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
and delivered to the other parties.
     12. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and therefore waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     13. RECIPIENT REVIEW. EACH RECIPIENT REPRESENTS THAT HE OR SHE HAS READ
THIS AGREEMENT, HAS BEEN REPRESENTED BY COUNSEL IN CONNECTION WITH THE
PREPARATION OF THIS AGREEMENT, AND IS FAMILIAR WITH ITS TERMS AND PROVISIONS.
EACH RECIPIENT FURTHER REPRESENTS THAT HE OR SHE HAS RECEIVED AND HAD A
REASONABLE OPPORTUNITY TO REVIEW CERTAIN OF THE PARENT’S FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION AND CERTAIN OTHER MATERIALS FURNISHED BY
PARENT TO THE RECIPIENT, INCLUDING, WITHOUT LIMITATION, PARENT’S MOST RECENT
ANNUAL REPORT ON FORM 10-K.
     14. Assignment. A Recipient’s rights under this Agreement shall not be
assignable by such Recipient, other than by will or the laws of descent and
distribution, and shall not be subject to attachment, lien, levy, or other
creditors’ rights under state or Federal law.
     15. Beneficiary Designation. Each Recipient may designate on a form
satisfactory to Parent one or more beneficiaries to receive any payments which
may become payable hereunder in the event of the Recipient’s death (“Beneficiary
Designation”). A Beneficiary Designation may be changed by a Recipient at any
time upon written notice to Parent. If a Recipient shall have made more than one
Beneficiary Designation, the Beneficiary Designation most recently filed with
Parent prior to the time of the Recipient’s death shall govern. If any amounts
under this Agreement become payable following a Recipient’s death at a time when
no Beneficiary Designation is applicable, such payments shall be made in a lump
sum:
          (a) to the Recipient’s then living spouse, if any;
          (b) if none, then to such person or persons, including the Recipient’s
estate, as the Recipient may designate under his or her last will, making
specific reference hereto; or
          (c) if the Recipient is not survived by a spouse or shall fail to so
designate such person or persons by will, then such payments shall be made to
the then living children of the Recipient, if any, in equal shares; and
          (d) if none, then in one lump sum to the Recipient’s estate.
     16. Governing Law. To the extent not superseded by the laws of the United
States, this Agreement will be governed by and construed in accordance with the
laws of the State of

 



--------------------------------------------------------------------------------



 



New York without regard to principles of conflicts of laws. Each party to this
Agreement irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of this Agreement shall be brought in any
state court of general jurisdiction located in New York, New York (or, if no
such court has jurisdiction or accepts jurisdiction, in any United States
District Court located in New York, New York); (ii) consents to the jurisdiction
of any such court in any such suit, action or proceeding; and (iii) waives any
objection that such party may have to the laying of venue of any such suit,
action or proceeding in any such court. Each of the parties to this Agreement
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party to this Agreement hereby
irrevocably consents to service of process in the manner provided for notices in
Section 3. Nothing in this Agreement shall affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law. A
party prevailing in any suit, action or other legal proceeding arising out of
this Agreement shall have such party’s reasonable attorneys fees and other legal
fees paid by the non-prevailing party or parties, as the case may be. The
prevailing party shall be reimbursed for such fees within forty-five (45) days
following any such award, but in no event later than the last day of the
prevailing party’s taxable year following the taxable year in which the fees
were incurred. The parties’ obligations pursuant to the two preceding sentences
of this Section 16 shall terminate on the tenth (10th) anniversary of the date
hereof.
     17. ERISA. To the extent this Agreement is subject to ERISA, this Agreement
is intended to be unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. This Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent.
     18. Funding. No provision of this Agreement shall require Parent, for
purposes of satisfying any obligations under this Agreement, to purchase assets
or place any assets in a trust or other entity to which contributions are made
or otherwise to segregate any assets, nor shall Parent maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Recipients shall
have no rights under this Agreement other than as unsecured general creditors of
Parent or its successors.
     19. Section 409A; No Right to Continued Employment.
          (a) Section 409A of the Code. This Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement, the parties acknowledge and agree that any payment to be made to a
Recipient pursuant to this Agreement shall be delayed to the extent necessary
for this Agreement and such payment or benefit to comply with Section 409A of
the Code. Neither the time nor form of payments under this Agreement may be
changed, including, without limitation, any acceleration of such payments,
except as may be permitted by the Board of Directors of Parent (the “Board”) in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury Regulations and Internal Revenue Service guidance
thereunder.
          (b) No Right to Continued Employment. The provisions of this Section
19(b) shall apply only to Recipients who are employees of Parent, the Company,
or any subsidiary of Parent or the Company. Subject to the terms of any
employment agreement that may exist

 



--------------------------------------------------------------------------------



 



between Parent, the Company, or any of their respective subsidiaries, on the one
hand, and a Recipient, on the other hand, Parent, the Company, each such
subsidiary, and each Recipient each have an absolute and unrestricted right to
terminate such Recipient’s employment with Parent, the Company, or such
subsidiary at any time for any reason whatsoever, with or without cause, and
nothing in this Agreement shall entitle a Recipient to any continued employment
with Parent, the Company, or such subsidiary.
     20. Effectiveness. This Agreement shall be effective as of the Closing.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereby execute and deliver this Registration Rights and Earnout Stock Agreement,
on and as of the date first set forth above.

              BLACKBOARD INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              RECIPIENTS:
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address:    
 
             
 
             
 
       
 
  Phone:    
 
       
 
            Amount of Earnout Stock:
 
     
 

 